Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 30th, 2021, has been entered.

Claim Objections
Claim 1 is objected to because of the following informalities: 
The phrase “a strength construction” is grammatically incorrect. A suggested rephrasing is “a strong construction”.  Appropriate correction is required.
The term “separation” should read “separating”. Appropriate correction is required.
The term “enable” should read “enabling”. Appropriate correction is required.
The phrase “by verified” should be changed to “by a verified”. Appropriate correction is required.
The term “pane” is misspelled “pain”. Appropriate correction is required.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the phrase “underwater objects windows.” It is not clear if the glazing unit is intended to be suitable for the underwater windows of objects, or underwater objects, with windows being an exemplary example (please note that the claim would be further indefinite if this were the case due to the inclusion of exemplary claim language). In the interest of compact prosecution, the claim will be interpreted as reciting “underwater objects.”
The phrase "low compressible liquid" in claim 1 is a relative phrase which renders the claim indefinite.  The phrase "low compressible liquid" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is noted, however, that all liquids are substantially incompressible. In the interest of compact prosecution, the phrase will be interpreted as “a liquid,” since there does not exist a liquid that is substantially compressible (i.e., the phrase “low compressible” is perhaps redundant).
Claim 1 includes the phrases “high abrasion resistance,” “strength construction”, “accurate strength calculation,” “verified calculation method,” and “thin panes,” which constitute relative 
Claim 1 includes the phrase “of surface,” but it is not clear if it should read “of a surface” or “of the surface.” The phrase “of surface” is grammatically incorrect in a manner such that its intended meaning is indeterminate. In the interest of compact prosecution, “of surface” will be interpreted as “of a surface”.
Claim 1 includes the phrase “in order mineral glass do not tarnished during cleaning to dispose microorganism from external surface” but it is not clear if the claim is specifying a mineral glass which does not tarnish during cleaning, or which has been cleaned but has not yet tarnished. It is noted that these two interpretations are structurally different (i.e., one implies a cleaned surface, and the other may or may not have been cleaned). Similarly, it is not clear whether or not the mineral glass has micro-organisms to be disposed of. In the interest of compact prosecution, the phrase will be interpreted as reciting mineral glass which is capable of being cleaned without tarnishing.
Claim 1 includes the phrase “from external surface,” but it is not clear if it should read “an external surface” or “of the external surface.” The phrase “of external surface” is grammatically incorrect in a manner such that its intended meaning is indeterminate. In the interest of compact prosecution, “of surface” will be interpreted as “of an external surface”.
Claim 1 includes the phrase “of underwater object windows,” but it is not clear if it should read “of an underwater object’s windows” or “of the underwater object’s windows.” The phrase “of 
Claim 1 includes the phrase “a low compressible liquid layers,” but it is not clear if the phrase should read “a low compressible liquid layer” or “low compressible liquid layers.” In other words, it is not clear if the phrase is meant to be singular or plural. In the interest of compact prosecution, the phrase will be interpreted as reciting “a low compressible liquid layer”.
Claim 1 includes the acronym “MES” which is not defined by the present specification. In addition the acronym “MES” is not known in the art of calculating strength for glass panes. In the interest of compact prosecution, “MES” will be interpreted as a calculation method.
Claim 1 includes the phrase “transfer load causing by different pressure,” but it is not clear if the load is caused by different pressures, or if the transfer of the load causes different pressures. In the interest of compact prosecution, the phrase will be interpreted as reciting a load which causes different pressures.
Claim 1 includes the phrase “the outside view” but there is no antecedent basis for this limitation. In the interest of compact prosecution, the phrase will be interpreted as “an outside view”.
Claim 1 includes the phrase “the higher pressure side” but there is no antecedent basis for this limitation. In the interest of compact prosecution, the phrase will be interpreted as “a higher pressure side”.
Claim 1 includes the term “work” but it is not clear what is conducting the “work” and on what structure. Furthermore, it is not clear if “work” is being done, or if the term “work” should be interpreted as “to function”. In the interest of compact prosecution, the term will be interpreted as specifying that the forces produced by the higher pressure side are uniform across a surface of a glass pane.

Claim 1 includes the phrase “wherein applied on outer surface of glass pain forces cause stresses” but this phrase is indecipherable. It is not clear what is being applied. It is not clear if “an outer surface” or “the outer surface” is meant. It is not clear if the stresses are being caused in the glass pane or elsewhere. In the interest of compact prosecution, the phrase will be interpreted as reciting “wherein when a uniform load is applied to an outer surface of the glass pane, stresses are produced”.
Claim 1 includes the phrase “through low compressibility liquid”. It is not clear if the phrase should read “through the low compressibility liquid” or “through a low compressibility liquid”. In the interest of compact prosecution, the phrase will be interpreted as reciting “through a low compressibility liquid”.
Claim 1 includes the phrase “on successive layer of glass” but it is not clear if the phrase should read “on successive layers of glass” or “on a successive layer of glass”. In the interest of compact prosecution, the phrase will be interpreted as reciting “on a successive layer of glass”.
Claims 2 and 4-6 are rejected due to dependence on indefinite claim 1.

 




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kraetzig (DE102012102206A1). Kraetzig is interpreted from an accompanying English machine translation.
With regards to claim 1, Kraetzig discloses a bulletproof glass construction comprising two or more sheets of glass (i.e., a glazing unit comprising panes of glass, see Fig. 1 and para. [0004] and [0007]-[0008]), wherein the sheets of glass are placed in a circumferential flange (i.e., clamp, see Fig. 1 and para. [0017]), a set of partial frames within the circumferential clamp are provided to space the glass sheets from each other (i.e., circumferential spacers are in between and on the borders of the glass sheets, the circumferential spacers being clamped by the circumferential clamp, see Fig. 1 and para. [0017]-[0019]), a layer of material is located between the edges of the glass sheets and the circumferential clamp (i.e., a sealing is in a contact area of the panes of mineral glass, the sealing being clamped by a circumferential clamp, see Fig. 1), and the spaces between each of the glass sheets are filled with a liquid (i.e., the at least two panes of mineral glass are separated by a layer of low compressible liquid, see Fig. 1 and para. [0008]). The circumferential clamp is more particularly a clamp ring, since it uniformly covers each of the glass sheets, the glass sheets being disc shaped (i.e., it is not clear how the clamp cannot be a ring, when it evenly surrounds a set of glass discs, which are circular, see Fig. 1 and para. [0011]-[0012]). The glass sheets are mineral glass sheets in accordance with the present specification (i.e., the present specification defines the mineral glass sheets as being usable to form a bulletproof glass construction and having high strength and fracture resistance, and therefore 
Claim 1 further specifies that the glazing unit has an abrasion resistance such that the panes of mineral glass is not tarnished during cleaning and disposal of microorganisms from an external surface thereof. It is noted that this language is quite broad, in that it does not specify the method of cleaning. The structure of Kraetzig meets this limitation at least since non-abrasive cleaning and disposal methods exist. Such a method would prevent tarnishing due to abrasion by virtue of the fact that no abrasion can occur by nature of the cleaning method.
As is best understood, claim 1 limits the invention to requiring the mineral glass and liquid layers as capable of forming a construction which has a calculable strength. It is noted that claim 1 is considered to be a construction, and that the strength is calculable for any material.
Claim 1 requires the glazing unit to be capable of transferring load via differential pressure. It is noted that any material can transfer at least some load via a pressure change.
Claim 1 requires the mineral glass to not deform an outside view. This limitation is rather broad in that it does not state where the view is occurring. The view need not be through the mineral glass. A person looking at the mineral glass from the outside would be able to see that the mineral glass exists.
Claim 1 requires the structure to be capable of uniformly loading an entire surface form a higher pressure side. Claim 1 requires the glass to be capable of experiencing stress during load. Claim 1 further requires the liquid to uniformly distribute the caused load. It is noted that this language is rather broad 
In the interest of compact prosecution, it is noted that the amended claim language further specifies functionality which necessarily flows from the previously claimed structural elements. Therefore, it is not seen how the newly introduced claim language further defines over the structure disclosed in Kraetzig.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kraetzig as applied to claim 1 above. 
With regards to claim 2, Kraetzig teaches a bulletproof glass construction according to claim 1 above (see above discussion). Although Kraetzig does not explicitly state that the thickness of the liquid layer is equal to the thickness of the panes of mineral glass, Kraetzig teaches that the spacing thickness should be selected such that it is just greater than the length of a projectile to be mitigated (see para. [0007]-[0008]). It is clear from the disclosure of Kraetzig that a given layer of material is most suitable for absorbing the damage caused by a particular projectile when its thickness is greater than the length 
With regards to claim 4, Kraetzig does not explicitly teach the selection of mineral glass for the spacers (see above discussion). However, Kraetzig does not particularly limit the material used for the spacers, and Kraetzig teaches that selection of the same materials for the various layers of the laminate is ideal, as this ensures that the coefficients of thermal expansion are the same, thereby preventing detachment of the materials of the laminate from each other (see para. [0003]-[0004]). Therefore, one of ordinary skill would have found it obvious to have selected the same glass as the glass sheets of Kraetzig for the spacer material (i.e., thereby selecting mineral glass for the spacer material), in order to ensure that the coefficient of thermal expansion is the same for each of the layers of material (i.e., the glass sheets and there spacers located therebetween), thereby preventing the spacers from expanding relative the glass sheets and causing the entire construction to crack or become delaminated (see para. [0003]-[0004]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kraetzig as applied to claim 1 above, and in further view of Jackson, Jr. (US 5,315,952 A) and Stark et al (US 2016/0108659 Al).
With regards to claim 5, Kraetzig discloses a glass construction as applied to claim 1 above. Although Figure 1 of Kraetzig further depicts the presence of a material facing the edges of the layers of glass pane, it is not clear from Figure 1 of Kraetzig if the additional material is necessarily in the form of a flat seal. In addition, Kraetzig does not appear to teach dividing the layers of glass pane with a band of mineral glass.
Jackson, Jr. discloses a watertight view window for a ship comprising an edge seal joint in the form of gasket 40 which faces the edges of transparent sheets 18 (Jackson, Jr.: abstract; col. 1, lines 14-17 and 36-45; col. 4, lines 53-59; col. 5, lines 26-34; Fig. 10). The watertight view window is similar in construction to the glass construction of Kraetzig (e.g., both structures include a plurality of laminated transparent sheets separated by material, the glass sheets being surrounded on their edges by an additional material, the glass sheets being bolted onto a substrate via a frame) (Kraetzig: Fig. 1; Jackson, Jr.: Fig. 10). The gasket of Jackson, Jr. enables the formation of a water-tight window panel seal suitable for use in vessels by the United States Coast Guard (Jackson, Jr.: col. 1, lines 36-45). Kraetzig and Jackson, Jr. are analogous art in that they are related to the same field of endeavor of glass laminates for underwater military applications. One of ordinary skill in the art would have found it obvious to have selected the edge seal of Jackson, Jr. for the unspecified edge material of Kraetzig, in order to provide improved leak resistance (Jackson, Jr.: col. 1, lines 36-45).
Kraetzig and Jackson, Jr. do not appear to teach dividing layers of glass pane with a band of mineral glass.
Stark discloses a hermetic edge seal assembly for glass unit comprising a band of individual glass stand-off members 225 located between adjacent glass sheets 201 and 202, the band of individual glass stand-off members separating the glass sheets (Stark: Figs, la and 2d; para. [0082]). The stand-.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kraetzig as applied to claim 1 above, and in further view of Jackson, Jr.
With regards to claim 5, Kraetzig discloses a glass construction as applied to claim 1 above. Although Figure 1 of Kraetzig further depicts the presence of a material facing the edges of the layers of glass pane, it is not clear from Figure 1 of Kraetzig if the additional material is necessarily in the form of a flat seal which enables the glass panes to freely slide relative to each other due to shaft deflections, wherein such movement would reduce the glass stress on its edges.
Jackson, Jr. discloses a watertight view window for a ship comprising an edge seal joint in the form of gasket 40 which faces the edges of transparent sheets 18 (Jackson, Jr.: abstract; col. 1, lines 14-17 and 36-45; col. 4, lines 53-59; col. 5, lines 26-34; Fig. 10). The watertight view window is similar in construction to the glass construction of Kraetzig (e.g., both structures include a plurality of laminated transparent sheets separated by material, the glass sheets being surrounded on their edges by an additional material, the glass sheets being bolted onto a substrate via a frame) (Kraetzig: Fig. 1; Jackson, Jr.: Fig. 10). The gasket of Jackson, Jr. enables the formation of a water-tight window panel seal suitable for use in vessels by the United States Coast Guard (Jackson, Jr.: col. 1, lines 36-45). Kraetzig and Jackson, Jr. are analogous art in that they are related to the same field of endeavor of glass 
In addition, Jackson, Jr. discloses that the gasket enables the transparent panels to move relative to each other via thermal expansion (Jackson, Jr.: col. 10, lines 44-51). It is submitted that thermal expansion of glass would generate a shaft deflection, or in the very least, that the gasket of Jackson, Jr. is able to accommodate lateral movement by thermal expansion would suggest that the gasket would accommodate lateral movement generated by other means. In the interest of compact prosecution, it isfurther noted that the material of Jackson, Jr., is also an edge seal, and therefore, the gasket of Jackson should be able to inherently meet the claimed function.

Response to Arguments
	Applicant’s arguments have been considered but they are not found persuasive.
	Applicant does not appear to address the previous grounds of rejection under 35 U.S.C. 112(b), and the submitted amendment does not overcome the previous grounds of rejection under 35 U.S.C. 112(b). Therefore, the grounds of under 35 U.S.C. 112(b) are maintained. The submitted amendment raises further issues under 35 U.S.C. 112(b).
	Applicant traverses the rejection of claim 1 under 35 U.S.C. 102(a)(1) in that the structure of Kraetzig does not have mineral glass spacers. This argument is not found persuasive as claim 1 does not require mineral glass spacers. This limitation is found in present claim 4, which has not been rejected under 35 U.S.C. 102(a)(1) by Kraetzig.
	Applicant introduces new limitations to present claim 1. Applicant argues that these limitations distinguish over Kraetzig. Applicant’s arguments are not persuasive as the amended claim language describes functions that are achieved by the previously claimed structure. The claimed abrasion 
	Applicant argues that a person of ordinary skill would not optimize the thicknesses of the layers of Kraetzig or tend towards equal thicknesses as optimization would require extensive search and complex experimentation. Applicant has not provided evidence that the optimization undertaken by a person of ordinary skill would be extensive and complex to the extent that it would be non-obvious. Applicant appears to be attempting to rebut the case of obviousness in a manner that typically requires additional evidence from either experimentation or findings within the cited references. Applicant also has not quantified the extent of search and complexity. Furthermore, the Examiner has articulated reasons as to why equal lengths would be selected. Namely, Kraetzig teaches that the length selection is based on the projectile to be stopped. Applicant is arguing that optimization would be extensive and complex, but Kraetzig already instructs a person of ordinary skill to begin at equal lengths since this would result in optimum stoppage of a projectile of a given length. Essentially, there is no search, due to Kraetzig’s immediate instruction of equal thicknesses.
	Applicant argues that it would not have been obvious to select the same glass as the glass sheets for the spacer. Applicant argues that this would require extensive search and experimentation. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V. Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.W./
Examiner, Art Unit 1783
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783